United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41149
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PARMENO BERNAL-FLORES, also known as Jaime Gutierrez
Penalosa,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:04-CR-132-ALL
                        --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Parmeno Bernal-Flores appeals from his guilty-plea

conviction for illegal reentry following deportation.      For the

first time on appeal, Bernal-Flores argues that the “felony” and

“aggravated felony” provisions of 8 U.S.C. § 1326(b) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   Bernal-Flores concedes that this argument is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224 (1998).        See

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41149
                                -2-

     Also for the first time on appeal, Bernal-Flores argues that

the district court erred in sentencing him under a mandatory

sentencing guidelines scheme.   See United States v. Booker, 125
S. Ct. 738, 756 (2005).   Bernal-Flores acknowledges that this

argument is reviewed for plain error, but argues that he does not

have to show that the district court’s error affected his

substantial rights because the error is structural and because

prejudice should be presumed.

     Plain error is the correct standard of review.   See United

States v. Malveaux, 411 F.3d 558, 560 n.9 (5th Cir. 2005),

petition for cert. filed (July 11, 2005) (No. 05-5297).     The

district court committed error that is plain when it sentenced

Bernal-Flores under a mandatory sentencing guidelines regime.

See United States v. Valenzuela-Quevedo, 407 F.3d 728, 733 (5th

Cir. 2005), petition for cert. filed (July 25, 2005) (No.

05-5556); United States v. Martinez-Lugo, 411 F.3d 597, 601 (5th

Cir. 2005).   Bernal-Flores fails to meet his burden of showing

that the district court’s error affected his substantial rights.

See Valenzeuela-Quevedo, 407 F.3d at 733-34; United States v.

Mares, 402 F.3d 511, 521 (5th Cir. 2005), petition for cert.

filed (Mar. 31, 2005) (No. 04-9517); see also United States v.

Bringier, 405 F.3d 310, 317 n.4 (5th Cir. 2005), petition for

cert. filed (July 26, 2005)(No. 05-5535).

     AFFIRMED.